WISS, Judge
(concurring):
I agree with the majority that civilians, like military personnel, are subject to subpoena to appear as witnesses at courts-martial and that a witness who refuses to honor a subpoena is subject to a military judge’s warrant of attachment to forcibly compel the witness’ attendance. I agree, as well, though, that a particular witness must be subject to United States jurisdiction in order to be subject to these United States processes.
In the circumstance of a United States citizen who physically is located on a U.S. military installation in a foreign country, United States jurisdiction attaches via the Uniform Code of Military Justice (see Art. 2(a)(12), UCMJ, 10 USC § 802(a)(12); cf. Reid v. Covert, 354 U.S. 1, 77 S.Ct. 1222, 1 L.Ed.2d 1148 (1957) (U.S. citizens (civilians) in a foreign country are not subject to trial by courts-martial for their criminal conduct)) and, thus, they are subject to United States jurisdiction at least for service of process (cf. United States v. Bennett, 12 MJ 463 (CMA 1982) (U.S. citizen cannot be compelled to travel from United States to foreign country to testify at U.S. court-martial)).
Applying these applicable legal principles to the operative facts, I join the majority’s *395conclusion that the military judge abused his discretion in not issuing warrants of attachment for these material witnesses and in not ordering a continuance of some reasonable time to permit the warrants to be served and the witnesses to be delivered to the court.1 See United States v. Cokeley, 22 MJ 225 (CMA 1986). The record does not establish that the Government used these reasonable means to obtain the presence of the absent witnesses or that these specific efforts would have been “futile acts.” See Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980). As these steps were not taken, the witnesses were not “unavailable” under the circumstances of this case.2 See United States v. Burns, 27 MJ 92, 97 (CMA 1988).

. The majority opinion correctly observes that there is no indication that the defense interfered in any way with the Government’s efforts to obtain the witnesses or that the defense would have interfered with any continuing efforts. Cf. United States v. Clark, 35 MJ 98 (CMA 1992). I do not agree with the implication in that opinion, though, that there is any obligation on the defense to respond to requests for affirmative "cooperation” in obtaining prosecution witnesses. 35 MJ at 102. Defense counsel is an advocate and, as such, acts independently of and in opposition to the prosecution. Polk County v. Dodson, 454 U.S. 312, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).


. Of course, if the witnesses then could not be located, the military judge might well conclude in his discretion that they were "unavailable" within the meaning of Mil.R.Evid. 804(1)(5), Manual for Courts-Martial, United States, 1984, so as to permit testimony from a former hearing under Mil.R.Evid. 804(b)(1). Although the majority opinion cites Mil.R.Evid. 804(1)(2)—in addition to MiLR.Evid. 804(a)(5)—to help define "unavailability,” that subsection is not relevant under the facts of this case where the witnesses are not in the courtroom refusing to testify. See United States v. Rousseau, 25 MJ 188 (CMA 1987) (Everett, C.J., concurring in the result).